SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [x] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED, EFFECTIVE OCTOBER 7, 1996]. For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission File Number 000-50275 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: BCB Community Bank 401(k) Plan B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: BCB Bancorp, Inc. 104-110 Avenue C Bayonne, New Jersey 07002 BCB COMMUNITY BANK 401(k) PLAN FINANCIAL STATEMENTS AND SCHEDULES (modified cash basis) With Independent Auditors' report December 31, 2010 BCB COMMUNITY BANK 401(k) PLAN FINANCIAL STATEMENTS With Independent Auditors’ Report December 31, 2010 Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Plan Benefits- Modified cash basis as of December 31, 2010 and 2009 2 Statements of Changes in Net Assets Available For Plan Benefits- Modified cash basis for the Years Ended December 31, 2010 and 2009 3 Notes to Financial Statements 4-12 Supplemental Schedules Schedule of Assets Held at End of Year- Modified cash basis as of December 31, 2010 13-14 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Administrative Committee of The BCB Community Bank 401(k) Plan We have audited the accompanying statements of net assets available for benefits (modified cash basis) of BCB Community Bank 401(k) Plan as of December 31, 2010 and 2009 and the related statements of changes in net assets available for benefits (modified cash basis) for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on the financial statement based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. As described in Note 2, these financial statements and supplemental schedules were prepared on the modified cash basis of accounting, which is a comprehensive basis of accounting other than generally accepted accounting principles. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits (modified cash basis) ofBCB Community Bank 401(k)Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits (modified cash basis) for the years then ended on the basis of accounting described in Note 2. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule (modified cash basis) of Assets held at the end of the year, as of December 31, 2010, is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/Demetrius & Company, L.L.C. Wayne, New Jersey December 30, 2011 1 BCB COMMUNITY BANK 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS- Modified Cash Basis December 31, Assets Investment at fair value: BCB Bancorp, Inc. - common stock (A) $ $ - Pooled separate accounts Total investments Notes receivable from participants Net assets available for plan benefit $ $ The accompanying notes are an integral part of these financial statements. 2 BCB COMMUNITY BANK 401(k) PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR PLAN BENEFITS – Modified Cash Basis Years Ended December 31, Additions to net assets attributed to: Employee Contributions $ $ Employer Contributions Interest Net appreciation in fair value of investments Total additions Deductions from net assets attributed to: Benefits paid to participants ) ) Administrative expenses ) ) Total deductions ) ) Net increase in assets available for plan benefits Net assets available for plan benefits - Beginning of year Net assets available for plan benefits - End of year $ $ The accompanying notes are an integral part of these financial statements. 3 BCB COMMUNITY BANK 401(k) PLAN Notes to Financial Statements (modified cash basis) 1.DESCRIPTION OF THE PLAN The following brief description of the provisions of the BCB Community Bank 401(k)Plan (the “Plan”) is provided for general information purposes only.Participants should refer to the Plan Agreement for more complete information. General The Plan, which was established January 1, 2001 and restated July 2, 2010, is a voluntary defined contribution plan which covers all eligible employees who have elected to participate.Employees are eligible to participate in the Plan following the completion of one year of service, as defined by the plan.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Plan Sponsor BCB Bancorp, Inc. (the “Company”) is a New Jersey corporation, which is the holding company parent of BCB Community Bank located in Bayonne, New Jersey. Employee Contributions Participants may elect to contribute from 1% to 15% of their pretax compensation, in increments of 1% each plan year. Participant contributions were limited to $16,500 in 2010 and 2009. Participants who have attained the age of 50 before the end of the plan are eligible to make catch-up contributions of $5,500 and $5,000 in 2010 and 2009, respectively. Participants may also make rollover contributions to the Plan. Employer Contributions The BCB Community Bank (“Employer Company”) provides a Safe Harbor Matching Contribution to meet certain nondiscrimination requirements. The Safe Harbor Contribution matches employee contributions that do not exceed 3% of compensation for the Plan Year plus another 50% of elective deferrals that exceed 3% of compensation for the plan year, but do not exceed 5% of compensation.The Company may also make a profit sharing contribution to the Plan each year. To be eligible to receive the profit sharing contribution certain requirements, which are stated in the plan document must be satisfied. There were no profit sharing contributions made to the plan in 2010 and 2009. Participant Accounts All contributions are allowed at the direction of the participant into various investment options offered by the Plan.Each participant’s account is credited with the participant’s contributions and an allocation of the Employer Company’s contribution and Plan earnings or losses.Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the vested balance in the participant’s account.The value of participation accounts will fluctuate with the market values of the securities in which the accounts are invested. 4 BCB COMMUNITY BANK 401(k) PLAN Notes to Financial Statements (modified cash basis) 1.DESCRIPTION OF THE PLAN (Continued) Vesting A participant has at all times, a vested and non forfeitable right to the entire balance in his or her Employee Contribution and Rollover Contribution Accounts.Each participant attains a vested and non forfeitable right in the Employer Company’s profit sharing contributions according to the following schedule. Years of Service Vested Percentage Less than 1 year 0% 1 years 20% 2 years 40% 3 years 60% 4 years 80% 5 years or more 100% Vesting in the Company’s safe harbor and any qualified or qualified matching contributions is 100% at the time the contribution is made. A participant becomes 100% vested in Profit Sharing Contributions upon death or disability. Plan Sponsor Stock Participants may invest in common stock of BCB Bancorp, Inc. (the “Stock”) beginning in March 2010. Benefit Distributions On termination of service in the event of death, disability, retirement or other reasons, a participant or designated beneficiary in the event of death, may elect to receive either a lump-sum amount equal to the value of the participant’s vested interest in his or her account or a direct rollover to an eligible retirement plan including an individual retirement account or individual retirement annuity. Notes Receivable from Participants Participants may borrow from their accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their vested account balance, whichever is less.The loans are secured by the vested balance in the participants account and bear interest at the rate designated by the Plan Administrator. 5 BCB COMMUNITY BANK 401(k) PLAN Notes to Financial Statements (modified cash basis) 1.DESCRIPTION OF THE PLAN (Continued) Forfeitures Forfeited balances of terminated participating non-vested accounts may be used to reduce future Company contributions to the Plan.At December 31, 2010 and 2009 forfeited amounts were $0. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Principles and Practices The Plan’s financial statements are prepared on the modified cash basis of accounting.The investments are presented at fair value.Although not in accordance with accounting principles generally accepted in the United States of America (GAAP), this method of accounting is permitted under the Department of Labor’s Rules and Regulations and is a comprehensive basis of accounting other than GAAP in the United States of America.Therefore, certain additions and related assets are recognized when received rather than when earned and certain liabilities and expenses are recognized when paid rather than when the obligations are incurred. Investment Valuation The Plan’s investments are stated at fair value. Fair Value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The assets of the plan are subject to market fluctuations which could affect balances available for benefits. Participant loans are valued at their outstanding balances, which approximate fair value. Investment Income – Gains and Losses Interest and dividend income, capital gains and losses are recorded at the time the proceeds are received. Net appreciation (depreciation) includes the plans gains and losses on investments bought and sold as well as held during the year. Investment Fees Net investment returns reflect certain fees paid by the investment funds to their affiliated investment advisors, transfer agents, and others as further described in each fund prospectus or other published documents.These fees are deducted prior to allocation of the Plan’s investment earnings activity and thus are not separately identifiable as an expense. 6 BCB COMMUNITY BANK 401(k) PLAN Notes to Financial Statements (modified cash basis) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Estimates The preparation of financial statements in conformity with the modified cash basis of accounting requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant estimates include the determination of the fair value of the Plan’s assets.Actual results could differ from those estimates. Benefit Payments Benefit payments are recorded upon distribution. Risk and Uncertainties The Plan offers investment options in various investment securities, which are exposed to various risks such as interest rate, market and credit risk.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the value of investment securities will occur in the near term and that such changes could materially affect participating account balances and the amounts reported in the statement of net assets available for benefits. Administrative Expenses The Company intends to pay all of the administrative expenses of the Plan directly, but reserves the right to authorize such expenses be paid by the Plan. Any such payment of administrative expenses by the Plan will be allocated among the various investment funds in proportion to the fair value of the assets on the last valuation date and allocated to the various accounts in the same manner as a gain (loss) on investments. New Accounting Pronouncements a. Fair value measurements and disclosures In January 2010, The Financial Accounting Standards Board (FASB) issued amended accounting guidance on fair value disclosures. This guidance requires new disclosures about transfers in and out of fair value hierarchy Levels 1 and 2 and clarifies that fair value measurement disclosures should be provided for each class of assets and liabilities. The Company adopted this guidance during the year ended December 31, 2010. The adoption had no impact on the Plan’s net assets available for benefits or the changes in net assets available for benefits for the years ended December 31, 2010 and 2009. 7 BCB COMMUNITY BANK 401(k) PLAN Notes to Financial Statements (modified cash basis) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) New Accounting Pronouncements b. Notes Receivable from Participants In September 2010 the FASB issued amended accounting guidance on classifying participant loans. This guidance requires participant loans be classified as notes receivable from participants, which are segregated from plan investments and measured at their unpaid principal balance plus any accrued but unpaid interest. The Company adopted this guidance during the year ended December 31, 2010. As of December 31, 2010, and 2009, accrued but unpaid interest is included in the participant loan balance in the Plan’s statements of net assets available for plan benefits. The adoption had no other impact on the Plan’s net assets available for benefits or the changes in net assets available for benefits. 3.PLAN TERMINATION Although it has not expressed intent to do so, the Company has the right under the plan to terminate the Plan, at any time, subject to the provisions of ERISA.In the event of Plan Termination, participants will become 100% vested in their account. Any unallocated assets of the plan shall be allocated to participant accounts and distributed in such a manner as set forth in the plan document. 4.RELATED PARTY AND PARTY-IN-INTEREST TRANSACTIONS The Plan also owns shares of the common stock of BCB Bancorp, Inc.This was effective with the merger of Pamrapo Bancorp, Inc. and BCB Bancorp, Inc. July 6, 2010.The Plan permits that Employer Company matching contributions may be used to purchase common stock of BCB Bancorp, Inc., and participants may also elect to invest in the Stock.These transactions qualify as related party and party-in-interest transactions.Total purchases related to the Stock at market value for 2010 and 2009 were approximately $32,000 and $0, respectively.Total sales related to the Stock at market value for 2010 and 2009 were approximately $5,000 and $0, respectively.No shares were released in connection with the payment of benefits in 2010. 8 BCB COMMUNITY BANK 401(k) PLAN Notes to Financial Statements (modified cash basis) 4.RELATED PARTY AND PARTY-IN-INTEREST TRANSACTIONS (Continued) Administrative fees for newly originated loans to participants are deducted from the loan proceeds by the trustee and are reflected in the statements of changes in net assets available for plan benefits as administrative expense.Fees for accounting and other administrative services are paid for by the Employer Company. 5.INVESTMENTS Investments representing 5% or more of net assets are listed individually. December 31, Hartford Advisors $ $ Hartford Capital Appreciation Janus Balanced Janus Twenty Putnam Investments Putnam Multi-Cap - T Rowe Price Mid Cap Total $ $ During the years ended December 31, 2010 and 2009, the Plan’s investments, including investments bought, sold and held, appreciated (depreciated) in value as follows: BCB Bancorp common stock $ $
